Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1, 3, 5, 6-9, 11-13, 15-18, and 20 are allowed.  All rejections are withdrawn.  The amendments dated 1-12-22 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 12 and 18.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  method for steering and braking a plurality
vehicles traveling in a platoon in response to detecting an obstruction in front of the platoon, 
where the vehicles are equipped with V2V communications, 
said method comprising:
causing the vehicles to travel in a platoon configuration where the vehicles are arranged so that at least two vehicles travel in parallel travel lanes as a row, 
where there is a plurality of rows of vehicles and where vehicles traveling in a particular travel lane travel right behind each other, 
wherein the size of the platoon is small enough so that 
any message transmitted by one vehicle in the platoon will be directly received by all of the vehicles in the platoon;
detecting the obstruction by at least one of the vehicles in a front row of the platoon;
coordinating and verifying between the vehicles in the front row that the obstruction is in front of the platoon, 
wherein detecting the obstruction and coordinating and verifying between the vehicles in the front row includes detecting the obstruction by a leftmost vehicle in the front row, 
generating an obstruction data packet that includes obstruction data that is transmitted to a receiving vehicle to its right in the front row, 
appending a signature of the receiving vehicle onto the data packet, and transmitting the data packet to the vehicle to its right towards the end of the row that appends its signature to the data packet, and 
wherein the obstruction data includes a temperature of 
the obstruction;
broadcasting a message from one of the vehicles in the front row to the other vehicles in the platoon behind the front row that a coordinated braking and steering operation will occur to prevent a collision with the obstruction;
causing the vehicles in each row to steer in one direction to one side of the travel lane the vehicle is in such that the vehicles in alternating rows steer in opposite directions to an opposite side of the travel lane the vehicle is in so that the vehicles in the alternating rows proceed to opposite sides of the travel lane from each other and not directly behind each other; and
causing the vehicles to brake so that all of the vehicles stop at the sides of the lanes”.
	Rubin discloses a V2V message where the vehicle includes a message that has a type, risk, location, angle of travel, speed, risk in the lane and its own heading, speed, and position. Rubin is silent as to a temperature of the object. Rubin is silent as to  “[a]  method for steering and braking a plurality
vehicles traveling in a platoon in response to detecting an obstruction in front of the platoon, 
where the vehicles are equipped with V2V communications, 
said method comprising:
causing the vehicles to travel in a platoon configuration where the vehicles are arranged so that at least two vehicles travel in parallel travel lanes as a row, 
where there is a plurality of rows of vehicles and where vehicles traveling in a particular travel lane travel right behind each other, 
wherein the size of the platoon is small enough so that 
any message transmitted by one vehicle in the platoon will be directly received by all of the vehicles in the platoon;
detecting the obstruction by at least one of the vehicles in a front row of the platoon;
coordinating and verifying between the vehicles in the front row that the obstruction is in front of the platoon, 
wherein detecting the obstruction and coordinating and verifying between the vehicles in the front row includes detecting the obstruction by a leftmost vehicle in the front row, 
generating an obstruction data packet that includes obstruction data that is transmitted to a receiving vehicle to its right in the front row, 
appending a signature of the receiving vehicle onto the data packet, and transmitting the data packet to the vehicle to its right towards the end of the row that appends its signature to the data packet, and 
wherein the obstruction data includes a temperature of 
the obstruction;
broadcasting a message from one of the vehicles in the front row to the other vehicles in the platoon behind the front row that a coordinated braking and steering operation will occur to prevent a collision with the obstruction;
causing the vehicles in each row to steer in one direction to one side of the travel lane the vehicle is in such that the vehicles in alternating rows steer in opposite directions to an opposite side of the travel lane the vehicle is in so that the vehicles in the alternating rows proceed to opposite sides of the travel lane from each other and not directly behind each other; and
causing the vehicles to brake so that all of the vehicles stop at the sides of the lanes”.
	Stanley discloses a conflict and then a new optimized trajectory for the platoon vehicles. Stanley is silent as to a temperature of the object.  Stanley is silent as to “[a]  method for steering and braking a plurality
vehicles traveling in a platoon in response to detecting an obstruction in front of the platoon, 
where the vehicles are equipped with V2V communications, 
said method comprising:
causing the vehicles to travel in a platoon configuration where the vehicles are arranged so that at least two vehicles travel in parallel travel lanes as a row, 
where there is a plurality of rows of vehicles and where vehicles traveling in a particular travel lane travel right behind each other, 
wherein the size of the platoon is small enough so that 
any message transmitted by one vehicle in the platoon will be directly received by all of the vehicles in the platoon;
detecting the obstruction by at least one of the vehicles in a front row of the platoon;
coordinating and verifying between the vehicles in the front row that the obstruction is in front of the platoon, 
wherein detecting the obstruction and coordinating and verifying between the vehicles in the front row includes detecting the obstruction by a leftmost vehicle in the front row, 
generating an obstruction data packet that includes obstruction data that is transmitted to a receiving vehicle to its right in the front row, 
appending a signature of the receiving vehicle onto the data packet, and transmitting the data packet to the vehicle to its right towards the end of the row that appends its signature to the data packet, and 
wherein the obstruction data includes a temperature of 
the obstruction;
broadcasting a message from one of the vehicles in the front row to the other vehicles in the platoon behind the front row that a coordinated braking and steering operation will occur to prevent a collision with the obstruction;
causing the vehicles in each row to steer in one direction to one side of the travel lane the vehicle is in such that the vehicles in alternating rows steer in opposite directions to an opposite side of the travel lane the vehicle is in so that the vehicles in the alternating rows proceed to opposite sides of the travel lane from each other and not directly behind each other; and
causing the vehicles to brake so that all of the vehicles stop at the sides of the lanes”.
	Martensson teaches vehicles that can alternate moving left and right to avoid a collision.  Martensson is silent as to “[a]  method for steering and braking a plurality
vehicles traveling in a platoon in response to detecting an obstruction in front of the platoon, 
where the vehicles are equipped with V2V communications, 
said method comprising:
causing the vehicles to travel in a platoon configuration where the vehicles are arranged so that at least two vehicles travel in parallel travel lanes as a row, 
where there is a plurality of rows of vehicles and where vehicles traveling in a particular travel lane travel right behind each other, 
wherein the size of the platoon is small enough so that 
any message transmitted by one vehicle in the platoon will be directly received by all of the vehicles in the platoon;
detecting the obstruction by at least one of the vehicles in a front row of the platoon;
coordinating and verifying between the vehicles in the front row that the obstruction is in front of the platoon, 
wherein detecting the obstruction and coordinating and verifying between the vehicles in the front row includes detecting the obstruction by a leftmost vehicle in the front row, 
generating an obstruction data packet that includes obstruction data that is transmitted to a receiving vehicle to its right in the front row, 
appending a signature of the receiving vehicle onto the data packet, and transmitting the data packet to the vehicle to its right towards the end of the row that appends its signature to the data packet, and 
wherein the obstruction data includes a temperature of 
the obstruction;
broadcasting a message from one of the vehicles in the front row to the other vehicles in the platoon behind the front row that a coordinated braking and steering operation will occur to prevent a collision with the obstruction;
causing the vehicles in each row to steer in one direction to one side of the travel lane the vehicle is in such that the vehicles in alternating rows steer in opposite directions to an opposite side of the travel lane the vehicle is in so that the vehicles in the alternating rows proceed to opposite sides of the travel lane from each other and not directly behind each other; and
causing the vehicles to brake so that all of the vehicles stop at the sides of the lanes”.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668